Citation Nr: 1804691	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  12-16 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether vacatur of a decision of the Board of Veterans' Appeals denying an earlier effective date for the grant of service connection for posttraumatic stress disorder (PTSD), issued on August 30, 2017, is warranted.

2.  Entitlement to an effective date earlier than July 9, 2002, for the grant of service connection for PTSD.


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from February 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

1.  On August 30, 2017, the Board issued a decision denying an earlier effective date for the grant of service connection for PTSD; the Board did not have access to argument and evidence submitted by the Veteran's attorney and uploaded to the claims file on August 22, 2017, when drafting its decision.

2.  The Veteran filed an initial claim for a psychiatric disability received on February 2, 1978.

3.  An unappealed rating decision issued in July 1978 denied service connection for a nervous condition based on a lack of a nexus between the claimed psychiatric disability and active service.

4.  In 2006, service department records were received which confirmed the occurrence of the Veteran's claimed stressors, and, in part, served as the basis for the grant of service connection for PTSD; these records existed and had not been associated with the Veteran's claims file at the time of the July 1978 rating decision denying the claim for a psychiatric disability.

5.  The date entitlement to the award of service connection for PTSD arose is February 2, 1978.   


CONCLUSIONS OF LAW

1.  The criteria for vacatur of the portion of the August 30, 2017, Board decision denying an earlier effective date for the grant of service connection for PTSD have been met.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. §§ 20.904(a), 20.700, 20.704 (2017).

2.  The criteria for an effective date of February 2, 1978, for the grant of service connection for PTSD have been met.  38 U.S.C. §§ 5103(a), 5103A, 5107, 5108, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.156(c), 3.159, 3.400 (2017).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Partial Vacatur of August 30, 2017, Board Decision

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law, or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a); 38 C.F.R. § 20.904.    

In this case, the Veteran's attorney submitted argument and evidence in support of the claim that was received by the Board on August 11, 2017; that evidence was uploaded to the Virtual VA and Veterans Benefits Management System (VBMS) on August 22, 2017.  The Board's decision was issued on August 30, 2017.  Therefore, the Board did not have access to the new argument and evidence when drafting its decision.  

Accordingly, the portion of the August 30, 2017, Board decision addressing the issue of entitlement to an effective date earlier than July 9, 2002, for the grant of service connection for PTSD is vacated.  The portion of the Board's August 30, 2017 decision that restored the Veteran's competency status for VA benefits purposes is left undisturbed.

Earlier Effective Date for PTSD

The Veteran asserts that an effective date of February 2, 1978, is warranted for service connection for PTSD.  

Generally, the effective date of an award of disability compensation is the day following separation from service or the date entitlement arose if the claim is received within one year of separation; otherwise, the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(b); 38 C.F.R. § 3.400(b)(2).  With regard to reopened claims under 38 C.F.R. § 3.156, when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the proper effective date is the date of the claim to reopen or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q), (r).  See also Flash v. Brown, 8 Vet. App. 332, 340 (1995); see also Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the effective-date statute, 38 U.S.C. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed").  

However, in cases where the claim has been reopened and reconsidered on the basis of newly received service department records under 38 C.F.R. § 3.156(c), an award made based all or in part on such records, the effective date is the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  See 38 C.F.R. § 3.156(c)(3). 

In this case, the Veteran filed an initial claim for service connection for a nervous condition in February 1978.  The claim was denied in a July 1978 rating decision.  Although the basis for the denial is unclear, a subsequent March 2003 rating decision and September 2003 statement of the case (SOC) indicate that the basis for denial in 1978 was that no nexus between the claimed nervous condition and active service was demonstrated.  The Veteran did not file a timely notice of disagreement with the July 1978 rating decision.

In July 2002, the Veteran filed a VA Form 21-526 pertaining to a claim for service connection for a psychiatric disorder, to include PTSD.  In response, the RO issued a March 2003 rating decision, mentioned above, which, in pertinent part, denied claims for the following: 1) service connection for PTSD on the basis that there was no current diagnosis of PTSD; and 2) separately denied service connection for "major depression, recurrent, severe (previously diagnosed as anxiety features)" on the basis that new and material evidence had not been submitted, indicating that there was no nexus between the claimed conditions and active service.  The Veteran appealed both of these issues, but, in a subsequent November 2003 statement, indicated he wished to withdraw the appeal as to service connection for an acquired psychiatric disability other than PTSD.  Consequently, the only issue certified for appeal to the Board was service connection for PTSD.  Ultimately, the Board granted service connection for PTSD in a September 2009 decision.  In a December 2009 rating decision that is the subject of this appeal, the RO implemented the Board's decision, granting service connection for PTSD and assigning an effective date of July 9, 2002, which was characterized as the date of claim.  

At no time has either the RO or Board characterized the issue of PTSD as a reopened claim under any provision of 38 C.F.R. § 3.156.  However, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), this matter is appropriately considered as a reopened claim of entitlement to service connection for a psychiatric disability to include PTSD.

The Veteran's main contention is that VA's receipt of service department records in 2006, after the original denial of the claim, warrants reconsideration of the claim and a grant of service connection back to the original date of claim in February 1978, pursuant to 38 C.F.R. § 3.156(c), Vigil v. Peake, 22 Vet. App. 63 (2008), and Mayhue v. Shinseki, 24 Vet. App. 273 (2011). 

38 C.F.R. § 3.156(c) states, in pertinent part:

(1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. 

And,

(3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

Effective from October 6, 2006, 38 C.F.R. § 3.156(c) was revised to include 38 C.F.R. § 3.156(c)(2), which states:

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source. 

Reports and/or records from the JSRRC (formerly the Center for Unit Records Research (CURR)) are considered relevant official service department records.  See Vigil, 22 Vet. App. at 65-66.  The electronic response from the service department in this case was based on reports from the Veteran's unit in Vietnam that were prepared contemporaneously with the time period involved - in this case October 1969 and January 1970.  The record must therefore be considered to have been in existence at the time of the Veteran's initial claim in 1978.  38 C.F.R. § 3.156(c)(1).

In this case, the Veteran was granted service connection for PTSD based, at least in part, on a report from CURR (now the JSRRC) received in December 2006, which verified his claimed stressors; as well as a July 2009 private psychiatric evaluation report that established a diagnosis of PTSD based on the claimed stressors. 

In an August 2017 brief, the Veteran's attorney argues that, had VA requested the appropriate service department records at the time of the initial claim in 1978, the claim for service connection for a psychiatric disability would have been granted.  Specifically, it is argued that there was sufficient information available, and already part of the file, from which VA could have obtained unit records documenting his combat exposure at the time of the 1978 psychiatric claim; and that failure to do so as an administrative error under Mayhue.  In the Mayhue case, the Court held that "...a claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim."  Mayhue, 24 Vet. App. at 279.  "In this sense, the Court has said of the operation of § 3.156(c), the original claim is not just re-opened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted."  Stowers v. Shinseki, 26 Vet. App. 550, 554 (2014) (quoting Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008)).

Resolving reasonable doubt in favor of the Veteran, the Board finds that the provisions of 38 C.F.R. § 3.156(c)(1) control in this case, and that relevant service department records were received that had not previously been associated with the claims file which were vital to the claim, and, hence, an earlier effective date for service connection for PTSD is warranted. 

As noted above, while the basis for the initial July 1978 denial of the claim is unclear from the July 1978 rating decision itself, the subsequent March 2003 rating decision and September 2003 SOC state that the basis for denying reopening of the claim of entitlement to service connection for a psychiatric disability was that no new and material evidence had been submitted demonstrating a nexus between any claimed psychiatric disability other than PTSD and active service.  Therefore, although the July 1978 rating decision also appears to state that there was no current psychiatric disability, and that, this, at least in part, was the basis for denial of the claim, the subsequent adjudications in 2003 indicate that it was also denied due to the absence of a nexus to active service.  Thus, it can reasonably be concluded that the ultimate award of service connection was based, in part, on the receipt of the service department records which verified the Veteran's in-service stressors and therefore established a nexus to active service.  38 C.F.R. § 3.156(c).

In Mayhue, the Court recognized that 38 C.F.R. § 3.156(c)(2) cannot be used to deny an earlier effective date in a case where newly acquired service records ultimately used to verify a purported stressor were available to VA at the time the claim was previously denied.  The Board notes that at the time of the initial 1978 claim, the Veteran did not provide any information regarding his in-service stressors.  Indeed, a June 1978 VA examination report mentioned that the Veteran reported nervousness since the time of his active service, but there was no indication that he described specific stressors in service or any event in active service as related to his current psychiatric complaints.  However, as noted by the Veteran's attorney, VA had the information ultimately used to obtain the service department records when it denied the claim in 1978 (e.g., dates of service in Vietnam, unit, etc.).  Indeed, the CURR reports indicate that they reviewed the U.S. Army Vietnam Station Lists and Operational Reports - Lessons Learned relevant to the Veteran's dates of service and unit location and did not require any additional details to corroborate the claimed stressors.  Thus, 38 C.F.R. § 3.156(c)(2) does not apply to this case.        

As noted above, under 38 C.F.R. § 3.156(c)(3), an award based all or in part on the service department records identified in (c)(1) of that section is effective the date entitlement arose or the date VA received the previously decided claim, whichever is later.  See also 38 C.F.R. § 3.400(r).  In this case, the Veteran's VA Form 21-526 received on February 2, 1978 indicated that his nervous condition began in 1969, during active service.  The July 1978 VA examiner diagnosed anxiety features.  

The service department records received in 2006 showed that the Veteran's unit received incoming enemy fire in 1969 and 1970, confirming the occurrence of the Veteran's claimed stressors.  In July 2009, a private psychiatrist, Dr. C., stated that the Veteran met the DSM-IV criteria for a diagnosis of PTSD based on his in-service stressors.  The doctor further stated that his PTSD began shortly after active service, and, although variously diagnosed, had been ongoing since then.  Medical records as early as May 2002 indicate a diagnosis of rule out PTSD, supporting Dr. C.'s opinion that PTSD symptoms manifested many years prior to his evaluation.  

Although no nexus opinion linking the claimed psychiatric condition and active service was of record at the time of the initial July 1978 denial, the Board, resolving reasonable doubt in the Veteran's favor, finds that the date entitlement arose and the appropriate effective date is February 2, 1978.  While PTSD was not recognized as a diagnosis at the time, nervous conditions were known to result from combat situations, and the Veteran dated his symptoms back to the time of active service.  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

ORDER

The portion of the decision of the Board denying an earlier effective date for the grant of service connection for posttraumatic stress disorder, issued on August 30, 2017, is vacated.

An effective date of February 2, 1978, for the grant of service connection for posttraumatic stress disorder is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	T. Sherrard, Counsel

Copy mailed to: Joseph R. Moore, Attorney

Department of Veterans Affairs


